Case 5:20-mj-00666-DUTY Document 2 Filed 12/17/20 Page      FILED
                                                         1 of    1 Page ID #:2
                                                   CLERK, U.S. DISTRICT COURT



                                                        12/17/2020
                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                  -.
                                                       BY: ___________________ DEPUTY




                                                                 &%.+
